ORDER
This matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board that BASIL D. BECK, JR., formerly of BRIDGETON and SOMERS POINT, who was admitted to the bar of this State in 1963, and who has been continuously suspended from the practice of law since October 22, 1991, pursuant to a series of Orders of this Court, be restored to the practice of law subject to various conditions; and good cause appearing;
It is ORDERED that BASIL D. BECK, JR., be restored to the practice of law, effective immediately; and it is further
ORDERED that for a period of six months respondent shall continue to receive monthly psychiatric treatment by Dr. Lynn Montgomery or another psychiatrist approved by the Office of Attorney Ethics, and at the end of said six-month period respondent shall submit to the Disciplinary Review Board a report by his *530treating psychiatrist attesting to respondent’s fitness to practice, identifying any problems affecting respondent’s ability to practice, and describing the frequency and duration of any further recommended treatment; and it is further
ORDERED that respondent shall practice law only under the supervision of Joseph W. Veight, III, Esq., and William P. Doherty, Esq., until further Order of the Court; and it is further
ORDERED that respondent shall not appear in any court without the prior express written approval of Mr. Veight or Mr. Doherty; and it is further
ORDERED that respondent shall reimburse the New Jersey Lawyers’ Fund for Client Protection for sums paid by the Fund to respondent’s clients, said reimbursement to be in accordance with the payment plan approved by the Trustees of the Fund; and it is further
ORDERED that respondent shall continue to make payments to the Disciplinary Oversight Committee for assessed administrative costs according to the schedule approved by, or as may be modified by, the Disciplinary Review Board.